                  Case 1:21-cv-01226-RDM Document 3 Filed 05/07/21 Page 1 of 1
Rev.



                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA


BETTY JANE AYERS


                      Plaintiff
                                                      Civil No.                 21-1226        (RDM)
                vs.

AMY BERMAN JACKSON, et al                            Category F



                          Defendant




                                      REASSIGNMENT OF CIVIL CASE

       The above-entitled case was reassigned on    5/7/2021      from Judge Amy Berman Jackson

to Judge Randolph D. Moss                            by direction of the Calendar Committee.



                                    (Randomly Reassigned)


                                                               JUDGE
                                                               Chair, Calendar and Case
                                                               Management Committee


cc:            Judge Amy Berman Jackson                           & Courtroom Deputy
               Judge Randolph D. Moss                       & Courtroom Deputy
             Liaison, Calendar and Case Management Committee
